DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	 This application claims benefits of priority from Provisional Application 62/234009 filed September 28, 2015. 
	The effective date of the claims described in this application is September 28, 2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/28/2021  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 5/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US  has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James R. Riegel, Reg. No. 36,651 on May 27,2021.

The application has been amended as follows: 
IN THE CLAIMS:
 	This listing of claims will replace all prior versions of the claims in the present application:

1. (Currently Amended) A computer-implemented method to share images over a communication network, the method comprising:
	determining a set of recipient users to receive access to one or more images, wherein an album data structure stores the one or more images, the album data structure being accessible to the set of recipient users over a communication network;
determining, by a device, that a first recipient user of the set of recipient users is associated with a first communication channel;

determining, by the device, that the type of the first communication channel is a particular application program based on determining that the first recipient user uses the particular application program, the particular application program enabling display of shared images; and
in response to determining that the first recipient user does not use the particular application program, determining, by the device, the type of the first communication channel is email or short message service (SMS) based on a form of an address associated with the first recipient user;
in response to determining that the first recipient user is associated with the first communication channel and determining the type of the first communication channel, providing, in a first sharing message, first information having a first information type selected based on the first type of communication channel, wherein each type of communication channel of the plurality of different types of communication channels is associated with a respective type of information to be included in sharing messages sent via the type of communication channel, wherein the first information includes a first link to the album data structure that stores the one or more images,
receiving a share command to share the one or more images with the set of recipient users; and
, the album data structure being accessible to the first recipient device over the communication network,
wherein in response to the type of first communication channel being the particular application program, the first communication channel is enabled to transmit notifications about changes made to the album data structure by one or more of the set of recipient users, and in response to the type of the first communication channel being email or SMS, the first communication channel is disabled to transmit the notifications about the changes made to the album data structure by the one or more of the set of recipient users.

2. (Original) The method of claim 1, further comprising:
determining that a second recipient user of the set of recipient users is associated with a second communication channel;
determining a type of the second communication channel, wherein the type of the second communication channel is a second type of communication channel different from the first type of communication channel;
in response to determining that the second recipient user is associated with the second type of communication channel, providing, in a second sharing message, second information having a second information type selected based on the second type of communication channel and different than the first information type; and


3. (Previously Presented) The method of claim 2, wherein in response to the type of the first communication channel being the particular application program, the first information includes:
a first link to an album data structure storing the one or more images; and
notification data to be displayed in a notification by the first recipient device, the notification indicating that the one or more images are accessible in the album data structure via the first recipient device,
wherein in response to the type of the second communication channel being email, the second information includes one or more provided images corresponding to at least one of the one or more images.

4. (Currently Amended) The method of claim 1, wherein determining the type of the first communication channel further includes determining, by the device, that the type of the first communication channel is a user account in response to determining that the first recipient user does not use the particular application program and in response to determining that the first recipient user is associated with the user account on a network service used for providing shared images, and
	wherein determining the type of the first communication channel to be email or short message service (SMS) is in response to determining that the first recipient user 

5. (Cancelled)

6. (Currently Amended) The method of claim [[5]] 1, wherein the first information includes notification data to be displayed in a notification by the first recipient device of the first recipient user, the notification indicating that the album data structure is updated with the one or more images, and
wherein the first information includes one or more preview images corresponding to at least one of the one or more images.

7. (Original) The method of claim 1, wherein the first information includes:
a first link to an album data structure storing the one or more images; and
one or more preview images corresponding to at least one of the one or more images.

8. (Cancelled)

9. (Previously Presented) The method of claim 1, wherein if the determined type of the first communication channel is the particular application program, the first sharing message comprises a notification indicating that the one or more images are accessible via the first recipient device, the notification configured to cause displaying, by the first 
	if the determined type of the first communication channel is associated with email, the first sharing message comprises an install control configured to be selected by the first recipient user on the first recipient device to cause the particular application program to be downloaded and installed on the first recipient device, thereby allowing the shared album viewing interface of the particular application program to be used for displaying the one or more images.

10. (Previously Presented) The method of claim 1, wherein the form of the address is an email address for the email type of communication channel, or the form of the address is a phone number for the SMS type of communication channel.

11. (Previously Presented) The method of claim 2, wherein the first information includes a first link to an album data structure that stores the one or more images, wherein the album data structure is accessible to the first recipient device over a network,
wherein the second information includes a second link to the one or more images, and wherein the first link and the second link are different types of links, wherein the first link is associated with the particular application program and the second link is associated with a web browser.

12. (Original) The method of claim 1, wherein the first information includes a web link to a shared album web page that includes the one or more images, the web link configured 

13. (Original) The method of claim 1, further comprising:
determining, by the device, one or more suggested images from a collection of stored images associated with a particular user associated with the device;
causing a display of the one or more suggested images by the device; and
receiving a selection of the one or more images from the one or more suggested images based on user input received by the device from the particular user.

14. (Previously Presented)  The method of claim 13, further comprising adding the one or more images to a shared album by causing an update of an album data structure to reference the one or more images,
wherein determining the one or more suggested images is based, at least in part, on whether the one or more suggested images depict a face of a user that created the shared album. 

15. (Original)  The method of claim 13, wherein determining the one or more suggested images is based on determining sharing scores by the device for the stored images, wherein the sharing scores are based on, at least in part, comparing one or more characteristics of the stored images to one or more corresponding characteristics of the one or more images, and


16. (Original) The method of claim 15, wherein the sharing scores are based on, at least in part, correlation between historical sharing activities and image features depicted in the one or more images, wherein the historical sharing activities are determined from general user sharing data describing historical sharing activities of multiple users and particular user sharing data describing historical sharing activities of the particular user of the device, and further comprising:
determining one or more suggested recipient users, wherein the one or more suggested recipient users are determined based on recipient scores determined by the device for a plurality of users stored in a contact list associated with the particular user, wherein the recipient scores are based on, at least in part, comparing one or more determined content features of the one or more images to one or more content features of images previously shared by the particular user to one or more of the plurality of the users, 
wherein determining the set of recipient users includes receiving a selection of the set of recipient users from the one or more suggested recipient users.

17. (Currently Amended) A non-transitory computer readable medium having stored thereon software instructions that, when executed by at least one processor, cause the at least one processor to perform operations including:
, wherein an album data structure stores the one or more images, the album data structure being accessible to the set of recipient users over a communication network;
determining, by a device, that a first recipient user of the set of recipient users is associated with a first communication channel;
determining, by the device, a type of the first communication channel, wherein the type of the first communication channel is a first type of communication channel of a plurality of different types of communication channels, wherein the determining the type of the first communication channel includes:
determining, by the device, that the type of the first communication channel is a particular application program based on determining that the first recipient user uses the particular application program, the particular application program enabling display of shared images; and
in response to determining that the first recipient user does not use the particular application program, determining, by the device, the type of the first communication channel is email or short message service (SMS) based on a form of an address associated with the first recipient user;
in response to determining that the first recipient user is associated with the first communication channel and determining the type of the first communication channel, providing, in a first sharing message, first information having a first information type selected based on the first type of communication channel, wherein each type of communication channel of the plurality of different types of communication channels is associated with a respective type of information to be included in sharing messages sent , wherein the first information includes a first link to the album data structure that stores the one or more images;
receiving a share command to share the one or more images with the set of recipient users; and
in response to receiving the share command, causing the first sharing message to be sent to a first recipient device of the first recipient user via the first communication channel, the album data structure being accessible to the first recipient device over the communication network,
wherein in response to the type of first communication channel being the particular application program, the first communication channel is enabled to transmit notifications about changes made to the album data structure by one or more of the set of recipient users, and in response to the type of the first communication channel being email or SMS, the first communication channel is disabled to transmit the notifications about the changes made to the album data structure by the one or more of the set of recipient users.

18. (Original) The non-transitory computer readable medium of claim 17, wherein the operations further comprise:
determining that a second recipient user of the set of recipient users is associated with a second communication channel;
determining a type of the second communication channel, wherein the type of the second communication channel is a second type of communication channel different from the first type of communication channel;

in response to receiving the share command, causing the second sharing message to be sent to a second recipient device of the second recipient user via the second communication channel.

19. (Previously Presented) The non-transitory computer readable medium of claim 18, wherein in response to the type of the first communication channel being the particular application program, the first information includes:
a first link to an album data structure storing the one or more images; and
notification data to be displayed in a notification by the first recipient device, the notification indicating that the one or more images are accessible in the album data structure via the first recipient device; and
wherein in response to the type of the second communication channel being email, the second information includes one or more provided images corresponding to at least one of the one or more images.

20. (Currently Amended) A device comprising:
a storage device; and
at least one processor operative to access instructions stored in the storage device and configured to perform operations comprising:
, wherein an album data structure stores the one or more images, the album data structure being accessible to the set of recipient users over a communication network;
determining, by the device, that a first recipient user of the set of recipient users is associated with a first communication channel;
determining, by the device, a type of the first communication channel, wherein the type of the first communication channel is a first type of communication channel of a plurality of different types of communication channels, wherein determining the type of the first communication channel includes:
determining, by the device, that the type of the first communication channel is a particular application program based on determining that the first recipient user uses the particular application program, the particular application program enabling display of shared images; and
in response to determining that the first recipient user does not use the particular application program, determining, by the device, the type of the first communication channel is email or short message service (SMS) based on a form of an address associated with the first recipient user;
in response to determining that the first recipient user is associated with the first communication channel and determining the type of the first communication channel, providing, in a first sharing message, first information having a first information type selected based on the first type of communication channel, wherein each type of communication channel of the plurality of different types of communication channels is associated with a respective type of information to be included in sharing messages sent , wherein the first information includes a first link to the album data structure that stores the one or more images;
receiving a share command to share the one or more images with the set of recipient users; and
in response to receiving the share command, causing the first sharing message to be sent to a first recipient device of the first recipient user via the first communication channel, the album data structure being accessible to the first recipient device over the communication network,
wherein in response to the type of first communication channel being the particular application program, the first communication channel is enabled to transmit notifications about changes made to the album data structure by one or more of the set of recipient users, and in response to the type of the first communication channel being email or SMS, the first communication channel is disabled to transmit the notifications about the changes made to the album data structure by the one or more of the set of recipient users.



Allowable Subject Matter

Claims 1-4,6-7,9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
  	 	The provision for --- a device and method comprising:
determining a set of recipient users to receive access to one or more images, wherein an album data structure stores the one or more images, the album data structure being accessible to the set of recipient users over a communication network;
determining, by a device, that a first recipient user of the set of recipient users is associated with a first communication channel;
determining, by the device, a type of the first communication channel, wherein the type of the first communication channel is a first type of communication channel of a plurality of different types of communication channels, wherein determining the type of the first communication channel includes:
determining, by the device, that the type of the first communication channel is a particular application program based on determining that the first recipient user uses the particular application program, the particular application program enabling display of shared images; and
in response to determining that the first recipient user does not use the particular application program, determining, by the device, the type of the first communication channel is email or short message service (SMS) based on a form of an address associated with the first recipient user;
in response to determining that the first recipient user is associated with the first communication channel and determining the type of the first communication channel, providing, in a first sharing message, first information having a first information type selected based on the first type of communication channel, wherein each type of communication channel of the plurality of different types of communication channels is associated with a respective type of information to be included in sharing messages sent via the type of communication channel, wherein the first information includes a first link to the album data structure that stores the one or more images,
receiving a share command to share the one or more images with the set of recipient users; and
in response to receiving the share command, causing the first sharing message to be sent to a first recipient device of the first recipient user via the first communication channel, the album data structure being accessible to the first recipient device over the communication network,
wherein in response to the type of first communication channel being the particular application program, the first communication channel is enabled to transmit notifications about changes made to the album data structure by one or more of the set of recipient users, and in response to the type of the first communication channel being email or SMS, the first communication channel is disabled to transmit the notifications about the changes made to the album data structure by the one or more of the set of recipient users

--- wherein all the features previously described are combined in one singular embodiment,   is not fairly taught or suggested by the prior art of record.  


 	The Examiner finds particular novelty in the device capabilities as described in the Applicant Specification (page 5 Paragraph 12,  page 11 paragraphs 43-44, page 23 paragraphs 75-76, page 26 paragraph 83, page 28 paragraph 86-88,page 38 paragraph 116-118,page 45 paragraphs 135-136)   wherein the said device is determining a set of recipient users to receive access to one or more images, wherein an album data structure stores the one or more images, the album data structure being accessible to the set of recipient users over a communication network; and furthermore determining  that a first recipient user of the set of recipient users is associated with a first communication channel; and furthermore determining, by the device, a type of the first communication channel, wherein the type of the first communication channel is a first type of communication channel of a plurality of different types of communication channels, wherein determining the type of the first communication channel includes: determining, by the device, that the type of the first communication channel is a particular application program based on determining that the first recipient user uses the particular application program, the particular application program enabling display of shared images; and in response to determining that the first recipient user does not use the particular application program, determining, by the device, the type of the first communication channel is email or short message service (SMS) based on a form of an address associated with the first recipient user; and furthermore in response to determining that the first recipient user is associated with the first communication channel and determining the type of the first communication channel, providing, in a first sharing message, first information having a first information type selected based on the first type of communication channel, wherein each type of communication channel of the plurality of different types of communication channels is associated with a respective type of information to be included in sharing messages sent via the type of communication channel, wherein the first information includes a first link to the album data structure that stores the one or more images, and furthermore receiving a share command to share the one or more images with the set of recipient users; and furthermore in response to receiving the share command, causing the first sharing message to be sent to a first recipient device of the first recipient user via the first communication channel, the album data structure being accessible to the first recipient device over the communication network, wherein in response to the type of first communication channel being the particular application program, the first communication channel is enabled to transmit notifications about changes made to the album data structure by one or more of the set of recipient users, and in response to the type of the first communication channel being email or SMS, the first communication channel is disabled to transmit the notifications about the changes made to the album data structure by the one or more of the set of recipient users.
 
Zheng Paragraph 45, Figure 3,Figure 6,Figure 10 disclosed wherein the user can first choose an identifier of the conversation group, such as an icon and a name of the conversation group, to release the target conversation message on the client of the messaging application.   Upon receipt of the user's choice on the conversation group identifier, the client of the messaging application calls a conversation window management module. The target conversation message may, for instance, include one or more images, texts, audio and video.  However Zheng does not disclose determining a set of recipient users to receive access to one or more images, wherein an album data structure stores the one or more images, the album data structure being accessible to the set of recipient users over a communication network; and furthermore determining  that a first recipient user of the set of recipient users is associated with a first communication channel; and furthermore determining, by the device, a type of the first communication channel, wherein the type of the first communication channel is a first type of communication channel of a plurality of different types of communication channels, wherein determining the type of the first communication channel includes: determining, by the device, that the type of the first communication channel is a particular application program based on determining that the first recipient user uses the particular application program, the particular application program enabling display of shared images; and in response to determining that the first recipient user does not use the particular application program, determining, by the device, the type of the first communication channel is email or short message service (SMS) based on a form of an address associated with the first recipient user; and furthermore in response to determining that the first recipient user is associated with the first communication channel and determining the type of the first communication channel, providing, in a first sharing message, first information having a first information type selected based on the first type of communication channel, wherein each type of communication channel of the plurality of different types of communication channels is associated with a respective type of information to be included in sharing messages sent via the type of communication channel, wherein the first information includes a first link to the album data structure that stores the one or more images, and furthermore receiving a share command to share the one or more images with the set of recipient users; and furthermore in response to receiving the share command, causing the first sharing message to be sent to a first recipient device of the first recipient user via the first communication channel, the album data structure being accessible to the first recipient device over the communication network, wherein in response to the type of first communication channel being the particular application program, the first communication channel is enabled to transmit notifications about changes made to the album data structure by one or more of the set of recipient users, and in response to the type of the first communication channel being email or SMS, the first communication channel is disabled to transmit the notifications about the changes made to the album data structure by the one or more of the set of recipient users.
 
Cropper Paragraph 50 disclosed authentication module 236 may be used to ensure that a person providing and/or receiving shared information is the intended provide or recipient, or a person authorized by the authorized provider or recipient. The intended recipient may, for instance, receive an email that a video or other media file is available. The notification can include a link or other information so as to enable the recipient to hear, watch, read or otherwise review the shared information. Such a notification can also be provided by other means, including text message (e.g., SMS, MMS, etc.), app-to-app delivery.  Cropper Paragraph 53 disclosed wherein tables may be associated with a particular provider of information to indicate which videos or other information that provider has created or shared. Such a table may include information about with whom the information was shared. The same or another table may then also include information about which recipient(s) reviewed the shared information.  However Cropper does not disclose determining a set of recipient users to receive access to one or more images, wherein an album data structure stores the one or more images, the album data structure being accessible to the set of recipient users over a communication network; and furthermore determining  that a first recipient user of the set of recipient users is associated with a first communication channel; and furthermore determining, by the device, a type of the first communication channel, wherein the type of the first communication channel is a first type of communication channel of a plurality of different types of communication channels, wherein determining the type of the first communication channel includes: determining, by the device, that the type of the first communication channel is a particular application program based on determining that the first recipient user uses the particular application program, the particular application program enabling display of shared images; and in response to determining that the first recipient user does not use the particular application program, determining, by the device, the type of the first communication channel is email or short message service (SMS) based on a form of an address associated with the first recipient user; and furthermore in response to determining that the first recipient user is associated with the first communication channel and determining the type of the first communication channel, providing, in a first sharing message, first information having a first information type selected based on the first type of communication channel, wherein each type of communication channel of the plurality of different types of communication channels is associated with a respective type of information to be included in sharing messages sent via the type of communication channel, wherein the first information includes a first link to the album data structure that stores the one or more images, and furthermore receiving a share command to share the one or more images with the set of recipient users; and furthermore in response to receiving the share command, causing the first sharing message to be sent to a first recipient device of the first recipient user via the first communication channel, the album data structure being accessible to the first recipient device over the communication network, wherein in response to the type of first communication channel being the particular application program, the first communication channel is enabled to transmit notifications about changes made to the album data structure by one or more of the set of recipient users, and in response to the type of the first communication channel being email or SMS, the first communication channel is disabled to transmit the notifications about the changes made to the album data structure by the one or more of the set of recipient users.

Fedorovskaya Paragraph 66, Paragraph 70 disclosed determine the scene context by comparing the digital image 201 to a set of labeled scene context reference images. Fedorovskaya Paragraph 150 disclosed a digital photo album that is adapted for viewing on a soft copy display (for example, on a photo sharing website or a social networking website).  However Fedorovskaya does not disclose determining a set of recipient users to receive access to one or more images, wherein an album data structure stores the one or more images, the album data structure being accessible to the set of recipient users over a communication network; and furthermore determining  that a first recipient user of the set of recipient users is associated with a first communication channel; and furthermore determining, by the device, a type of the first communication channel, wherein the type of the first communication channel is a first type of communication channel of a plurality of different types of communication channels, wherein determining the type of the first communication channel includes: determining, by the device, that the type of the first communication channel is a particular application program based on determining that the first recipient user uses the particular application program, the particular application program enabling display of shared images; and in response to determining that the first recipient user does not use the particular application program, determining, by the device, the type of the first communication channel is email or short message service (SMS) based on a form of an address associated with the first recipient user; and furthermore in response to determining that the first recipient user is associated with the first communication channel and determining the type of the first communication channel, providing, in a first sharing message, first information having a first information type selected based on the first type of communication channel, wherein each type of communication channel of the plurality of different types of communication channels is associated with a respective type of information to be included in sharing messages sent via the type of communication channel, wherein the first information includes a first link to the album data structure that stores the one or more images, and furthermore receiving a share command to share the one or more images with the set of recipient users; and furthermore in response to receiving the share command, causing the first sharing message to be sent to a first recipient device of the first recipient user via the first communication channel, the album data structure being accessible to the first recipient device over the communication network, wherein in response to the type of first communication channel being the particular application program, the first communication channel is enabled to transmit notifications about changes made to the album data structure by one or more of the set of recipient users, and in response to the type of the first communication channel being email or SMS, the first communication channel is disabled to transmit the notifications about the changes made to the album data structure by the one or more of the set of recipient users.


Schigel Paragraph 98 disclosed updating the sharing records wherein the partial or complete collection of the sharing records associated with a member may be provided to the member. Schigel Figure 4C, Paragraph 203 disclosed determining a plurality of suggested recipients from the contact list of the first member.  However Schigel does not disclose  determining a set of recipient users to receive access to one or more images, wherein an album data structure stores the one or more images, the album data structure being accessible to the set of recipient users over a communication network; and furthermore determining  that a first recipient user of the set of recipient users is associated with a first communication channel; and furthermore determining, by the device, a type of the first communication channel, wherein the type of the first communication channel is a first type of communication channel of a plurality of different types of communication channels, wherein determining the type of the first communication channel includes: determining, by the device, that the type of the first communication channel is a particular application program based on determining that the first recipient user uses the particular application program, the particular application program enabling display of shared images; and in response to determining that the first recipient user does not use the particular application program, determining, by the device, the type of the first communication channel is email or short message service (SMS) based on a form of an address associated with the first recipient user; and in response to determining that the first recipient user is associated with the first communication channel and determining the type of the first communication channel, providing, in a first sharing message, first information having a first information type selected based on the first type of communication channel, wherein each type of communication channel of the plurality of different types of communication channels is associated with a respective type of information to be included in sharing messages sent via the type of communication channel, wherein the first information includes a first link to the album data structure that stores the one or more images, and furthermore receiving a share command to share the one or more images with the set of recipient users; and furthermore in response to receiving the share command, causing the first sharing message to be sent to a first recipient device of the first recipient user via the first communication channel, the album data structure being accessible to the first recipient device over the communication network, wherein in response to the type of first communication channel being the particular application program, the first communication channel is enabled to transmit notifications about changes made to the album data structure by one or more of the set of recipient users, and in response to the type of the first communication channel being email or SMS, the first communication channel is disabled to transmit the notifications about the changes made to the album data structure by the one or more of the set of recipient users.


LaPierre Paragraph 45 disclosed wherein collaborative collection is a collection to which multiple users can contribute. The owner of the collaborative collection invites determining a set of recipient users to receive access to one or more images, wherein an album data structure stores the one or more images, the album data structure being accessible to the set of recipient users over a communication network; and furthermore determining  that a first recipient user of the set of recipient users is associated with a first communication channel; and furthermore determining, by the device, a type of the first communication channel, wherein the type of the first communication channel is a first type of communication channel of a plurality of different types of communication channels, wherein determining the type of the first communication channel includes: determining, by the device, that the type of the first communication channel is a particular application program based on determining that the first recipient user uses the particular application program, the particular application program enabling display of shared images; and in response to determining that the first recipient user does not use the particular application program, determining, by the device, the type of the first communication channel is email or short message service (SMS) based on a form of an address associated with the first recipient user; and furthermore in response to determining that the first recipient user is associated with the first communication channel and determining the type of the first communication channel, providing, in a first sharing message, first information having a first information type selected based on the first type of communication channel, wherein each type of communication channel of the plurality of different types of communication channels is associated with a respective type of information to be included in sharing messages sent via the type of communication channel, wherein the first information includes a first link to the album data structure that stores the one or more images, and furthermore receiving a share command to share the one or more images with the set of recipient users; and furthermore in response to receiving the share command, causing the first sharing message to be sent to a first recipient device of the first recipient user via the first communication channel, the album data structure being accessible to the first recipient device over the communication network, wherein in response to the type of first communication channel being the particular application program, the first communication channel is enabled to transmit notifications about changes made to the album data structure by one or more of the set of recipient users, and in response to the type of the first communication channel being email or SMS, the first communication channel is disabled to transmit the notifications about the changes made to the album data structure by the one or more of the set of recipient users.


Gordon disclosed navigating to a gallery of photos, selecting photos to be shared, and selecting a recipient. The response action to such triggers may be to send the photos (e.g. email, SMS, etc.) to the recipient, to upload the photos (or a compressed folder of photos, etc.) to an account (e.g. social networking site, etc.) associated with the recipient, to modify (e.g. compress, apply filters, etc.) the photos before sending them to the recipient, and/or to take any other action relating to the selection of the photos and of a recipient. The instruction recorded therefore may include both the triggers (e.g. input from the user, etc.) and the response action or one determining a set of recipient users to receive access to one or more images, wherein an album data structure stores the one or more images, the album data structure being accessible to the set of recipient users over a communication network; and furthermore determining  that a first recipient user of the set of recipient users is associated with a first communication channel; and furthermore determining, by the device, a type of the first communication channel, wherein the type of the first communication channel is a first type of communication channel of a plurality of different types of communication channels, wherein determining the type of the first communication channel includes: determining, by the device, that the type of the first communication channel is a particular application program based on determining that the first recipient user uses the particular application program, the particular application program enabling display of shared images; and in response to determining that the first recipient user does not use the particular application program, determining, by the device, the type of the first communication channel is email or short message service (SMS) based on a form of an address associated with the first recipient user; and furthermore in response to determining that the first recipient user is associated with the first communication channel and determining the type of the first communication channel, providing, in a first sharing message, first information having a first information type selected based on the first type of communication channel, wherein each type of communication channel of the plurality of different types of communication channels is associated with a respective type of information to be included in sharing messages sent via the type of communication channel, wherein the first information includes a first link to the album data structure that stores the one or more images, and furthermore receiving a share command to share the one or more images with the set of recipient users; and furthermore in response to receiving the share command, causing the first sharing message to be sent to a first recipient device of the first recipient user via the first communication channel, the album data structure being accessible to the first recipient device over the communication network, wherein in response to the type of first communication channel being the particular application program, the first communication channel is enabled to transmit notifications about changes made to the album data structure by one or more of the set of recipient users, and in response to the type of the first communication channel being email or SMS, the first communication channel is disabled to transmit the notifications about the changes made to the album data structure by the one or more of the set of recipient users.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GREG C BENGZON/           Primary Examiner, Art Unit 2444